DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendment filed 1/3/2022 for US Patent Application No. 16/322134 has been entered and fully considered.
3.	Claims 1-4 and 6-10 are currently pending and have been fully considered.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-4 and 6-10 are now in condition for allowance because the prior art does not teach or suggest the claimed fuel cell apparatus recited in independent claim 1.
	The prior art of record Ogawa and Kim teach away from the claimed fuel cell apparatus because Ogawa and Kim do not teach or suggest a fuel cell apparatus comprising a fuel cell module and a heat exchanger configured to carry out heat exchange between an exhaust gas from the fuel cell module and a heat medium; a heat-storage tank configured to store therein the heat medium heated by the heat exchange carried out by the heat exchanger, and a heat dissipator configured to cool the heat medium flowing through the heat exchanger; wherein the heat dissipator is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724